DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “API 10B-2’, however, when this procedure is updated, new steps/ methods where added and/or removed, the updated API 10B-2 would not be supported by the specification as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The What’s a glass rod? What is a behavior of a glass rod? Is it a test?

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is indefinite because it is unclear if “API 10B-2”, procedures/ method /steps that have been considered would be suitable for use in the invention should they be removed from the procedure later.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-15 and 18-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Roddy et al. (US 2009/0200029 A1) (“Roddy” herein)

Claim 1
Roddy discloses a wellbore servicing composition comprising:
 	 cement kiln dust (CKD), 
 	an organic acid, and water:
 	 wherein the wellbore servicing composition is formulated as a spacer fluid in a wellbore servicing operation: and wherein the spacer fluid has a yield point of from about 3 lbf/100 ft2 to about 40 lbf/100 ft2. [0011; 0041; 0064- Table 3]
 	Since Roddy discloses the same wellbore servicing composition comprising a cement kiln dust, an organic acid, and water, it could be formulated as a spacer, wherein the spacer would have a yield point from about 3 lbf/100 ft2 to about 40 lbf/100 ft2.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claims 2, 3, 4, and 18
Since Roddy discloses the same CKD of the wellbore servicing composition, it would have a specific gravity (SG) of from about 2.6 to about 3.2, and a bulk density (BD) of from about 33 lb/ft3 to about 84 lb/ft3., and wherein the CKD has a water requirement (WR) of from about 21 wt.% to about 100 wt.%, and an average WR of about 65 wt.%.
	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 5
Roddy discloses the wellbore servicing composition of claim 1, wherein the organic acid comprises tartaric acid, citric acid, oxalic acid, gluconic acid, oleic acid, uric acid, maleic acid, fumaric acid, acetic acid, octenyl succinic acid, dodecenyl succinic acid, aminotrismethylenephosphonic acid (ATMP), lactic acid, formic acid, oxalic acid, glyoxylic acid, glycolic acid, uric acid, amino acid, propionic acid, butyric acid, phthalic acid, malonic acid, oxaloacetic acid, benzoic acid, glucuronic acids, acrylic acid, malonic acid, tartronic acid, mesoxalic acid, dihydroxymalonic acid, pyruvic acid, hydracrylic acid, glyceric acid, glycidic acid, isobutyric acid, acetoacetic acid, malic acid, crotonic acid, valeric acid, isovaleric acid, glutaric acid, oxoglutaric acid, caproic acid, adipic acid, pyrocitric acid, isocitric acid, sorbic acid, enanthic acid, pimelic acid, salicylic acid, cinnamic acid, caprylic acid, phthalic acid, pelargonic acid, trimesic acid, carpric capric acid, sebacic acid, or combinations thereof. [0041-0042]

Claim 6
Roddy discloses the wellbore servicing composition of claim 1, wherein the organic acid comprises tartaric acid, citric acid, aminotrismethylenephosphonic acid (ATMP), or combinations thereof. [0041]

Claim 7
Since Roddy disclose the same organic acid of the wellbore service composition, it may be used at bottomhole circulating temperatures (BHCTs) in a range of from about 50 °F to about 500 °F.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 8
Roddy discloses the wellbore servicing composition of claim 1, wherein the organic acid is present in an amount of from about 0.01 wt. % to about 10 wt. % based on a total solid weight of the wellbore servicing composition. [0042]

Claim 9
Roddy discloses the wellbore servicing composition of claim 1, wherein a ratio of a weight of the organic acid to CKD is in a range of from about 0.5% to about 4%. [0026; 0042]

Claim 10
Roddy discloses the wellbore servicing composition of claim 1, further comprising a cementitious material. [0022; 0044]

Claim 11
Roddy discloses the wellbore servicing composition of claim 10, wherein the cementitious material comprises Portland cement, pozzolana cement, gypsum cement, shale cement, acid/base cement, phosphate cement, high alumina content cement, slag cement, silica cement, high alkalinity cement, magnesia cement, or combinations thereof. [0022; 0044]

Claim 12
Roddy discloses the wellbore servicing composition of claim 1, further comprising a
supplementary cementitious material (SCM). [0022]

Claim 13
Roddy discloses the wellbore servicing composition of claim 12, wherein the SCM comprises Class F fly ash, Class C fly ash, sand, shale, silica, zeolite, metakaolin, or combinations thereof. [0022]

Claim 14
Roddy discloses the wellbore servicing composition of claim 1 has a density in a range of from about 4 lb/gal to about 23 lb/gal. [0064- Table 3]

Claim 15
Roddy discloses the wellbore servicing composition of claim 1being capable of remaining in a pumpable fluid state for at least about 4 hours. [0039]

Claim 19
Since Jones discloses the same composition, as best understood based on the indefiniteness above, comprising wherein the weight ratio of the water to the CKD is in a range of from about 1.5 to about 2, and wherein the weight ration of the organic acid to the CKD is in a range from about 0.04% to about 2%, it would have a gelation rating of equal to or less than 3, where the scale has a value of 1 to 5 based upon the behavior of a glass rod that is placed into a homogeneous mixture of the CKD, the organic acid, and water at 0 to 6 hours after the homogeneous mixture is made and wherein the value of 1 to 5 is determined via visual observation as follows:
	1,    rod falls down immediately due to no observed gelation;
	2,    rod falls down immediately but at a slower rate than in 1;
	3,    rod slowly falls down due to obvious gelation;
	4,    rod very hesitantly leans over or falls and leaves an engraved path due to above average gelation; and
	5,    rod is fully supported due to high gelation.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 20
Roddy discloses, as best understood based on the indefiniteness above,  the wellbore servicing composition of claim 1, wherein a rheological gel strengths at room temperature as in API 10B-2 of a mixture of the CKD, the organic acid, and the water is less than or equal to 30 lbf/100 ft2 for up to 5 hours after the mixture is made; wherein a weight ratio of the water to the CKD is from about 1:1 to about 2.5:1, and wherein a weight ratio of the organic acid to the CKD is in a range from about 0.04% to about 2%. [0011; 0018; 0026; 0039; 0041-0042]

	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 21
Roddy discloses the wellbore servicing composition of claim 1, wherein a ratio of a weight of the water to solid compositions in the wellbore servicing composition is in a range from about 0.5:1 to about 7:1. %. [0018; 0026]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roddy, as applied to claim 1 above, and further in view of Reddy et al. (US 2009/0266543 A1) ("Reddy" herein – cited previously).

Claim 16
Roddy discloses the wellbore servicing composition of claim 1. Roddy however is silent regarding, wherein the CKD contains analytical CaO in an amount of from about 30 wt.
% to about 90 wt. % by weight of the CKD, analytical Si02 in an amount of from about 0 wt. % to about 30 wt.% by weight of the CKD, analytical AI203 in an amount of from about 0 wt.% to about 12 wt.% by weight of the CKD.
 	Reddy teaches the above limitation (See paragraph 0028 →Reddy teaches this limitation in that a CKD suitable for use in this disclosure may contain analytical CaO in an amount of from about 15 wt. % to about 60 wt. % by weight of the CKD, alternatively from about 25 wt. % to about 55 wt. %, alternatively from about 25 wt. % to about 40 wt. %; SiO.sub.2 in an amount of from about 13 wt. % to about 21 wt. % by weight of the CKD, alternatively from about 15 wt. % to about 20 wt. %, alternatively from about 16 wt. % to about 18 wt. %; Al.sub.20.sub.3 in an amount of from about 2 wt. % to about 8 wt. % weight of the CKD, alternatively from about 3 wt. % to about 7 wt. %, alternatively from about 4 wt. % to about 6 wt. %.) for the purpose of using kiln dusts captured in the air pollution control dust collection system (e.g., cyclones, electrostatic precipitators, and baghouses). [0028]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the CKD of Roddy, with the above limitation, as taught by Reddy, in order to use kiln dusts captured in the air pollution control dust collection system (e.g., cyclones, electrostatic precipitators, and baghouses).

Response to Arguments
Applicant’s arguments, filed on 01/11/2021, with respect to rejection of claims 9, 19, and 20 under 35 USC 112 (b) /second of lack of antecedent basis have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed on 01/11/2021, with respect to objection of claim 19 have been fully considered and are persuasive.  The objection of claim 19 has been withdrawn.
 Applicant’s arguments, filed on 01/11/2021, with respect to rejection of claim 17 under 37 CFR 1.75 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Applicant's arguments filed on 01/11/2021 with regards to Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered but they are not persuasive. 
The applicant further argues that “Furthermore, even if the API 10B-2 would be updated in the future, and without conceding same, a future hypothetically updated API 10B-2 is irrelevant to the instant application,..” (See Remarks, page 10, 1st paragraph).
The examiner is baffled with the applicant explanation above.  How can a test performed with the wellbore fluid service be irrelevant?  How can the limitation asserted to be critical for establishing novelty based on a test be irrelevant?  Why would the irrelevant? Therefore, the rejections above have been maintained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., glass rod is a basic glassware item in a laboratory....: the glass rod may or may not fall down or lean at various rates, based m the gelation of the wellbore servicing composition. … the glass rod is used for testing the gelation rating of the wellbore servicing composition, where the glass rod facilitates the visual observation of gelation rating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, filed on 01/11/2021, with respect to the rejection(s) of Claims 1-15, 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jones et al. (US 2018/034880 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., s disclosed in the instant application at paragraphs [0035]-[0037], the spacer fluid differs in properties (e.g., yield point) from the special purpose fluids it separates; owing to a different composition.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674     
03/15/2021